DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The information disclosure statement (IDS) was submitted on 12/3/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The response filed on 6/10/2022 has been entered and made of record. Claims 6, 18, and 20 are amended. Claims 1-20 are pending.
The previous rejections of claims 1-17 under 35 USC 102 under Sadakuni, claims 18-19 under 35 USC 103 under Sadakuni in view of DiStasio are maintained. The previous rejection of claim 6 under 35 USC 112b have been withdrawn as necessitated by the amendment. The previous rejections under 35 USC 112a and 35 USC 112b of claims 18-20 are maintained in part as necessitated by the amendment.


Drawings
The drawings filed 12/19/2018 were accepted.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“environment module that when executed generates a virtual environment” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “environment module” is being interpreted under USC 112(f) however is not described with sufficient structure within either the claims or the specification. Claims 19-20 are rejected because they depend on claim 18.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “environment module that when executed generates a virtual environment” of claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification and claims do not describe the modules as pieces of software or hardware, nor do they describe the structure associated with the environment module. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadakuni (US 20030069863 A1; filed 9/10/1999).

With regards to claim 1, Sadakuni discloses a method for detecting reinforcement signals of a user or an environment through at least one sensor (Sadakuni, paragraph 9: “a sensing unit for sensing signals”), comprising: positioning the user in the environment including one or more objects, events, or actions for the user to sense (Sadakuni, abstract: “The device collects information based on its interest and modifies its behavior when the device observes the same object as previously, based on variations of emotions generated when the device observed the object in the past.” The object disclosed by Sadakuni can be a user (see Fig. 2: object of interest list which includes user A), the environment is just the surroundings of the user which include objects (the device) and actions/events (the actions of the device)); collecting sensory information for the user from the at least one sensor, wherein the sensory information includes physiological signals of preferences of the user (Sadakuni, paragraph 54: “the device may comprise a CCD camera as a visual detection means, a pressure-sensing sensor and an approach-sensing sensor as touch detection means… these sensors allow the device to detect the state of the user, such as a tone of voice, facial expressions, and gestures, and the operational environments where the device is used.”); identifying, using a processor, one or more reinforcement signals of the user or the environment based on the collected sensory information; altering an artificial intelligence agent to respond to the one or more reinforcement signals (Sadakuni, paragraph 86: “Not only the neural network but also the map can be modified by using evolutionary computing technology. Evolutionary reinforcement learning methods does not require teacher data. Evaluation functions can be obtained by using reward signals (e.g., being caressed) or penalty signals (e.g., being hit), instead of teacher data.” Sadakuni, paragraph 92: “other evolutionary computing techniques can be adapted to the present invention… which includes evolution, simulated annealing, and reinforcement learning method”); and altering the environment based on the identification of the one or more reinforcement signals (Sadakuni, paragraph 48: “As a result of updating the long-term memory 6, the device will behave differently than it did previously. For example, if “ΔEMOTION” is retrieved from the long-term memory 6 under the index of “USER A”, when the device recognizes user A, the emotion level changes to a lower level, and the device will approach user A at a low speed or avoid user A.”).

With regards to claim 2, which depends on claim 1, Sadakuni discloses wherein the artificial intelligence agent is a deep reinforcement learning artificial intelligence agent (Sadakuni, paragraph 92: “These techniques are sometimes categorized as “heuristic control” which includes evolution, simulated annealing, and reinforcement learning method”).

With regards to claim 3, which depends on claim 1, Sadakuni discloses determining a score indicative of a level of certainty that the one or more objects, events, or actions is a target (Sadakuni, paragraph 12: “an object of interest (S) is selected based on the interest-parameter (max I j) which has been assigned the highest score at the time the object is selected (S=f(max Ij).”).

With regards to claim 4, which depends on claim 1, Sadakuni discloses extrapolating physiological signals of the user to identify secondary reinforcement signals within the environment (Sadakuni, paragraph 58: “Further, if complex recognition systems are used, the user's facial expression can be detected, and the device can respond to the emotions of the user which are represented by the facial changes”).

With regards to claim 5, which depends on claim 1, Sadakuni discloses eliciting reinforcement to the artificial intelligence agent based on the identification of the one or more reinforcement signals of the user or the environment (Sadakuni, paragraph 86: “Not only the neural network but also the map can be modified by using evolutionary computing technology. Evolutionary reinforcement learning methods does not require teacher data. Evaluation functions can be obtained by using reward signals (e.g., being caressed) or penalty signals (e.g., being hit), instead of teacher data.”).

With regards to claim 6, which depends on claim 5, Sadakuni discloses continuously reinforcing the artificial intelligence agent such that a behavior of the artificial intelligence agent is differentiated as proximity to the targets within the environment changes (Sadakuni, paragraph 44: “Eighth, the device receives a consequence of the action. Here, user A hits the device because the device approaches too closely at high speed.”).

With regards to claim 7, which depends on claim 1, Sadakuni discloses wherein the sensory information includes neural, physiological, or behavioral signatures relating to reinforcement signals of the user (Sadakuni, paragraph 86: “Not only the neural network but also the map can be modified by using evolutionary computing technology. Evolutionary reinforcement learning methods does not require teacher data. Evaluation functions can be obtained by using reward signals (e.g., being caressed) or penalty signals (e.g., being hit), instead of teacher data.”).

With regards to claim 8, which depends on claim 7, Sadakuni discloses tuning and extrapolating the reinforcement signals over the one or more objects, events, or actions within in the environment (Sadakuni, paragraph 10: “In the above, in an embodiment, the updated memory stores variations of emotions (ΔE′ i) under the index of the object, wherein ΔE′i=αΔEi+(1−α) ΔEi−1(0<α<1). Accordingly, the memory needs one column for one object and can reduce its capacity. Further, the influence of new experience can be controlled to moderate the behavior changes.”).

With regards to claim 9, which depends on claim 7, Sadakuni discloses inferring, based on the neural, physiological, or behavioral signatures, interest of the user in the one or more objects, events, or actions within the environment (Sadakuni, paragraph 9: “an interest-generating unit programmed to generate interest-parameters;” Sadakuni, paragraph 14: “For example, the interest-parameters can represent “safety”, “affection”, “hunger”, and “play”, respectively;” Sadakuni, paragraph 63: “the interest-generating unit can be established using a neural network by regulating a relationship between the recognized signals and the interest-parameters.”).

With regards to claim 10 which depends on claim 7, Sadakuni discloses wherein the physiological signatures include at least one selected from the group consisting of brain wave patterns, pupil dilation, eye position, breathing patterns, micro expressions, electrodermal activity, heart activity, and reactions (Sadakuni, paragraph 45: “the recognition unit 2 recognizes user A's reaction as “PAINFUL” (this processing flow is not shown), and the emotion-generating unit 3 determines the emotion level as “HAPPY” −0.1” (“SAD 0.1”).”).

Claims 11-13 recite substantially similar limitations to claims 1-3 respectively and are thus rejected along the same rationales.
Claim 14 recites substantially similar limitations to claim 5 and is thus rejected along the same rationale.
Claim 15 recites substantially similar limitations to claim 4 and is thus rejected along the same rationale.
Claim 16 recites substantially similar limitations to claim 7 and is thus rejected along the same rationale.
Claim 17 recites substantially similar limitations to claim 10 and is thus rejected along the same rationale.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadakuni (US 20030069863 A1; filed 9/10/1999) in view of DiStasio (DiStasio MM, Francis JT (2013) Use of Frontal Lobe Hemodynamics as Reinforcement Signals to an Adaptive Controller. PLOS ONE 8(7): e69541. https://doi.org/10.1371/journal.pone.0069541).

With regards to claim 18, Sadakuni discloses a system for detecting reinforcement signals of a user in one or more objects, events, or actions within an environment through at least one sensor, comprising: a machine learning module operatively connected to the at least one sensor and configured to process sensory information for the user from the at least one sensor in response to the environment (Sadakuni, paragraph 9: “a sensing unit for sensing signals”; Sadakuni, paragraph 63: “the interest-generating unit can be established using a neural network by regulating a relationship between the recognized signals and the interest-parameters”), wherein the machine learning module includes: a processing circuit (Sadakuni, paragraph 89: “in the above, if the device does not have sufficient capacity (processing capacity, data storing capacity), the connected toy can be connected to an external system (computer) through cordless networks”); a … module, comprising: one or more sensory input devices (Sadakuni, paragraph 54: “the device may comprise a CCD camera as a visual detection means, a pressure-sensing sensor and an approach-sensing sensor as touch detection means, a microphone as a hearing-detection means, and an infrared sensor as an obstacle-detection means”); a machine learning module for processing input signals from the one or more sensory input devices (Sadakuni, paragraph 58: “Further, if complex recognition systems are used, the user's facial expression can be detected, and the device can respond to the emotions of the user which are represented by the facial changes... A face neuron or neural network technology can be adapted.”); and an environment module for generating a virtual environment (Sadakuni, paragraph 37: “In this figure, first, the external/internal environment recognition unit (recognition unit) 2 outputs information (e.g., CONTACT=TOUCH; IR (infrared sensor)=NONE; VISION=USER A) to the working memory 5 which writes the information on a data sheet 10 a. The information is derived from the sensing unit 1 and shows that the device is being touched, there is no obstacle in front of the device, and the device is seeing user A.”); and a reinforcement learning module (Sadakuni, paragraph 92: “other evolutionary computing techniques can be adapted to the present invention… which includes evolution, simulated annealing, and reinforcement learning method”); and a controller operatively connected to the machine learning module (Sadakuni, paragraphs 55-57: “Image information such as facial expressions of the user and surrounding environments is supplied to a controller… The pressure-sensing sensor may be installed in the lower front of the robot so that when the robot has actual contact with an obstacle, such information is provided to the controller… The microphone may be installed on the side of the head of the robot, and provides information to the controller upon collecting sound/voices arose around the robot.”).
However, Sadakuni does not disclose a hybrid human brain computer interface (hBCI) module.
DiStasio teaches a hybrid human brain computer interface (hBCI) module (DiStasio: p.1: “The task of an intelligent BMI controller can be separated into two domains: 1) decoding the user's instructions from the neural interface and 2) policy learning, or the selection of the appropriate computer/robot commands for the present task and situation.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sadakuni and DiStasio such that the user can interface with the device using an hBCI module. “This work shows how state desirability signals decoded from frontal lobe hemodynamics, as measured with near-infrared spectroscopy (NIRS), can be applied as reinforcers to an adaptable artificial learning agent in order to guide its acquisition of skills” (DiStasio, Abstract).

With regards to claim 19, which depends on claim 18, Sadakuni discloses wherein the module is configured to…  identify object labels from a subset of an object database, wherein the object labels include target labels and non-target labels (Sadakuni, paragraph 14: “The interest-parameters and the emotion-parameters can have any labels and definitions.” The target and non-target labels are not defined explicitly, so they can be interpreted as interest and emotion labels, or separate types of labels for the individual parameters), and wherein the machine learning module is configured to identify objects, events, or actions in the environment and utilize the labels to elicit reinforcement to the reinforcement learning module (Sadakuni, paragraph 14: “The number of interest-parameters and the number of emotion-parameters are not limited. The larger the number of parameters, the more complex the behavior becomes. If an object-oriented language program, such as JAVA and C++, is used for parameter control, new labels can be automatically created, so that new behavior can be generated accordingly.”).
However, Sadakuni does not disclose yet DiStasio teaches wherein the hBCI module is configured to decode neural, physiological, or behavioral signals (DiStasio: p.1: “The task of an intelligent BMI controller can be separated into two domains: 1) decoding the user's instructions from the neural interface”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sadakuni and DiStasio such that the user can interface with the device using an hBCI module. “This work shows how state desirability signals decoded from frontal lobe hemodynamics, as measured with near-infrared spectroscopy (NIRS), can be applied as reinforcers to an adaptable artificial learning agent in order to guide its acquisition of skills” (DiStasio, Abstract).



Response to Arguments
Applicant's arguments regarding the 35 USC 112(a) and 35 USC 112(b) have been fully considered but they are not all persuasive. The amendments to the claims regarding the “targets” of claim 6 and the “machine learning module” of claims 18-20 were sufficient to overcome those respective rejections, however the amendment regarding the environment module of claim 18 was insufficient to overcome the 35 USC 112(f) interpretation, thus the 35 USC 112(a) and 35 USC 112(b) rejections are maintained. Although it was amended, the limitation “an environment module that when executed generates a virtual environment” still uses a generic placeholder (module) that is modified by functional language (that… generates) and lacks sufficient structure/material for performing the claimed function.
Applicant's arguments regarding the 35 USC 102 rejections of claims 1 and 11, and the claims dependent on claims 1 and 11, have been fully considered but they are not persuasive. Applicant argues that Sadakuni does not disclose the limitations (a) “positioning the user in the environment including one or more objects, events, or actions for the user to sense” and (b) “altering the environment based on the identification of one or more reinforcement signals”. Regarding (a), Sadakuni discloses identifying a nearby user and interacting with them. For example, paragraph 42 of Sadakuni discloses approaching the user (paragraph 42: “the behavior-planning unit 7 selects “APPROACH” based on the situation that the emotion level increases by 0.5, and the direction is toward user A”) which would position the device and the user next to each other. In other words the device would be the object performing actions for the user in the user’s environment. Regarding (b), examiner argues that Sadakuni discloses reinforced learning of user actions which alter the behavior of the device (see rejection to claim 1 above). The change in the device’s behavior (e.g. whether it approaches the user slowly or quickly) is interpreted as the change in the user’s environment, because the device is in the user’s environment. Thus the arguments are not found to be persuasive.
Applicant's arguments regarding the 35 USC 103 rejections of claim 18, and the claims dependent on claim 18, have been fully considered but they are not persuasive. Applicant argues that Sadakuni does not disclose a machine learning module “configured to process sensory information for the user” and an environment module that “generates a virtual environment”. Examiner disagrees with both. As stated in the 35 USC 103 rejection to claim 18 above, Sadakuni discloses deriving information from its sensors, and using that information to understand its environment (Sadakuni, paragraph 37: “In this figure, first, the external/internal environment recognition unit (recognition unit) 2 outputs information (e.g., CONTACT=TOUCH; IR (infrared sensor)=NONE; VISION=USER A) to the working memory 5 which writes the information on a data sheet 10 a. The information is derived from the sensing unit 1 and shows that the device is being touched, there is no obstacle in front of the device, and the device is seeing user A.”). As a result of this process, Sadakuni’s device generates a “virtual environment” which organizes the sensor data into a usable form. Regarding the processing of sensory information “for the user”, Sadakuni’s device acts to develop an emotional relationship with the user (Sadakuni, paragraph 6: “the user can develop emotions such as companionship toward a device”) by using the sensor data, which would mean that any processing of the sensory information would be performed with the intent of being “for the user”. Thus the argument was not found to be persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178